DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5,6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka (2018/0050436) in view of Chen et al. (2002/0068516).
In reference to claims 1 and 2, Yamanaka teaches a polishing apparatus for polishing a wafer comprising a chuck table, 30, that holds the wafer on an upper face thereof, and a polishing unit, 4, that polishes the wafer held by the chuck table, wherein the polishing unit includes a rotary spindle, 40, a mounter, 43, fixed to a tip of the rotary spindle, and a polishing tool detachably mounted to the mounter, the polishing tool includes a circular annular support base communicating with a polishing liquid supply unit, 91, and provided in its center with a supply hole, 43a, through which to pass a polishing liquid, and a non-woven polishing pad, 44, adhered to a support surface of the support base, (pp 0026).
Yamanaka teaches all the limitations of the claims except for the polishing pad contains abrasive grains, and is formed with a plurality of grooves in an adhesion surface to be adhered to the support surface, the grooves extending from the adhesion surface to a point between the adhesion surface and a flat polishing surface, which is a surface opposite to the adhesion surface, and  the polishing pad has a plurality of communication holes extending from the grooves to the flat polishing surface, and the polishing liquid supplied from the supply hole is distributed into the plurality of grooves and is supplied to the polishing surface through the plurality of communication holes, a size of the grooves is greater than a size of communication holes so that the polishing liquid passes through the grooves before passing through the communication holes and wherein the grooves are formed in a grid pattern in the adhesion surface.
Chen et al. teaches a polishing pad, 45, contains abrasive grains, (pp 0037), and is formed with a plurality of grooves, 60, in an adhesion surface to be adhered to the support surface, the grooves extending from the adhesion surface to a point between the adhesion surface and a flat polishing surface, which is a surface opposite to the adhesion surface (pp 0052), and the polishing pad has a plurality of communication holes, 104, penetrating from the adhesion surface to a flat polishing surface which is a surface opposite to the adhesion surface, and the polishing liquid supplied from the supply hole is distributed into the plurality of grooves and is supplied to the polishing surface through the plurality of communication holes,  (pp 0052-0053, Chen teaches that the grooves are formed on the adhesive surface of the pad, and that the grooves communicate with the communication holes when it states, “the increasing fluid pressure in the grooves, 60, eventually forces slurry upward throught he pores, 104, and then onto the upper polishing surface, 102, of the pad, 45”, pp 0053).
It would have been obvioius to one having ordinary skill in the art at the time the invention was made to provide the tool of Yamanaka with the polishing pad with the grooves and penetrating holes, as taught by Chen et al., in order to enhance the polishing liquid distribution capabilities to the polishing pad. 
It would have been further obvious to provide the tool with a size of the grooves is greater than a size of communication holes so that the polishing liquid passes through the grooves before passing through the communication holes and wherein the grooves are formed in a grid pattern in the adhesion surface, as a matter of design choice and since Chen teaches, “the grooves may be of any geometry and orientation to achieve desired slurry/fluid flow”, pp 0052.

The Examiner notes that the limitations in claim 2 of, “the polishing pad is formed by putting solid-phase reaction particulates inducing a solid-phase reaction with silicon into a liquid binding material, impregnating a non-woven fabric with the resulting material and drying the impregnated non-woven fabric”, is considered to be a product by product limitation and doesn’t hold patentable weight in the apparatus claim.

Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka in view of Chen et al. in further view of Maeda et al. (2014/0190530).
Yamanaka as modified by Chen et al. teaches all the limitations of the claims except for the polishing liquid supply unit includes an alkaline solution supply source and a pure water supply source, wherein the alkaline solution supply source and the pure water supply source are each connected to the supply hole.
Maeda et al. teaches a polishing liquid supply nozzle, 134C, (the Examiner notes that there must be liquid supply sources that supply the liquids to the slurry nozzle), that supplies either a polishing slurry, which can contain an alkaline solution, (pp 0024), or pure water on the polishing surface, (pp 0043).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Yamanaka as modified by Chen et al. with the capability to supply either the polishing slurry or the pure water to the same output, as taught by Maeda et al., in order to provide the tool with the capability to provide a cleaning aspect ot the polishing surface of the polishing tool. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot based on new grounds of rejection.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        August 24, 2022


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723